
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 135
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Peters (for
			 himself and Mr. Himes) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Requiring the posting of information on the
		  disbursements made during each session of Congress from the Members’
		  Representational Allowance on official public Internet sites of the House of
		  Representatives, and for other purposes.
	
	
		1.Short titleThis resolution may be cited as the
			 Holding Congress Accountable Act of
			 2011.
		2.Online posting of
			 disbursements from members’ representational allowance
			(a)Requiring
			 Posting
				(1)In
			 generalWith respect to each session of a Congress—
					(A)the Chief
			 Administrative Officer of the House of Representatives shall post on the
			 official public Internet site of the House of Representatives a statement
			 showing each disbursement made from the Members’ Representational Allowance
			 during that session, and include as part of the statement hyperlinks to
			 information on the amount of such disbursements which are attributable to each
			 specific Member of the House of Representatives; and
					(B)except as provided
			 in paragraph (2), each Member of the House of Representatives shall include on
			 the Member’s official public Internet site a hyperlink to the information
			 provided on the House of Representatives site under subparagraph (A) with
			 respect to the disbursements made by the Member.
					(2)Exception for
			 former MembersParagraph (1)(B) does not apply to any individual
			 who is not a Member of the House of Representatives at the time the Chief
			 Administrative Officer posts the statement described in paragraph
			 (1)(A).
				(b)Source of
			 InformationThe information provided on the House of
			 Representatives site under subsection (a)(1) shall be based on the reports of
			 disbursements for the operations of the House of Representatives which are
			 submitted by the Chief Administrative Officer under section 106 of the House of
			 Representatives Administrative Reform Technical Corrections Act (2 U.S.C.
			 104b).
			(c)Deadlines
				(1)Chief
			 Administrative OfficerThe Chief Administrative Officer shall
			 post the information required under subsection (a)(1) with respect to a session
			 of Congress not later than 30 days after the publication of the final report of
			 disbursements for the operations of the House of Representatives (as described
			 in subsection (b)) for that session.
				(2)MembersEach
			 Member of the House of Representatives shall meet the requirements of
			 subsection (a)(2) not later than 5 days after the Chief Administrative Officer
			 posts the information required under subsection (a)(1) with respect to a
			 session of Congress.
				(d)Member
			 DefinedIn this section, a Member of the House of
			 Representatives includes a Delegate or Resident Commissioner to the
			 Congress.
			
